Upon consideration of the notice of appeal in which there is a dissent from the North Carolina Court of Appeals, filed by the Defendants on the 16th of August 2018 in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals.
"Dismissed as moot by order of the Court in conference, this the 11th of June 2019."
Upon consideration of the amended notice of appeal in which there is a dissent from the North Carolina Court of Appeals, filed by the Defendants on the 20th of August 2018 in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals.
"Dismissed Ex Mero Motu by order of the Court in conference, this the 11th of June 2019."
Upon consideration of the petition filed on the 21st of August 2018 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 11th of June 2019."
Upon consideration of the petition filed by Defendants on the 21st of August 2018 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of June 2019."
Davis, J. recused